Title: To John Adams from John Quincy Adams, 24 May 1819
From: Adams, John Quincy
To: Adams, John


				
					My dear and honoured father.
					Washington 24 May 1819.
				
				I answer without delay your Letter of the 18th: instt. concerning Mrs. Clark—My wife has already written you very particularly the Circumstances in which she was left by the death of her husband—There is no provision made by the Public, for widows of the Officers who have died since the Peace—There is I believe no prospect of her having any more family.We invited her to come and spend some time with us—She came, only for a few days, but promised to come again—She is now with some of Mr Clark’s relations. The property left her by her husband, with some expectations which are contingent, and with what was left her by my dear Mother, would with severe economy, and undeviating discretion make her independent, with a very little additional assistance—But whether the economy or the discretion are with her, I have not seen enough of her to form an opinion.With regard to the other persons mentioned in your Letter, I hope to communicate with you fully and without reserve, in person; and expect to be with you, about the last week in July—I am, dear Sir, ever faithfully and affectionately, your Son.
				
					John Quincy Adams.
				
				
			